Citation Nr: 1042706	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to June 1945.  
He died on July [redacted], 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2005.

2.  According to the Certificate of Death, the immediate cause of 
the Veteran's death was congestive heart failure, due to, or as a 
consequence of, valvular heart disease.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death, were Type II diabetes mellitus, 
coronary artery disease, and hypertension.

3.  At the time of the Veteran's death, service connection was in 
effect for a perforating shrapnel wound of the right forearm with 
compound comminuted fracture of the right ulna and damage to 
Muscle Group VIII, evaluated as 30 percent disabling; the 
residuals of a perforating shrapnel wound to the left foot with 
compound comminuted fracture of the talus and talonavicular 
bones, evaluated as 20 percent disabling; and asymptomatic scars 
of the neck and right knee as the residuals of shell fragment 
wounds, evaluated as noncompensably disabling.

4.  The Veteran did not die as a result of a service-connected 
disability, nor did a service-connected disability cause or 
contribute substantially or materially to his death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the appellant 
and her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) inform 
the appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence she is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2005.  In that correspondence, VA informed the appellant 
that, in order to substantiate her claim for service connection 
for the cause of the Veteran's death, she must demonstrate that a 
service-connected disability caused or contributed substantially 
or materially to the Veteran's death.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential fairness 
of the adjudicatory process.  In point of fact, based on a review 
of the entire file, it is clear that the appellant had a full 
understanding of the elements required to prevail on her claim.  
Moreover, neither the appellant nor her representative has raised 
allegations of prejudice resulting from error on the part of VA.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 
22 Vet. App. 128 (2008); see also Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

As to informing the appellant of which information and evidence 
she was to provide to VA, and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her that it 
had a duty to obtain any records held by any Federal agency.  It 
also informed her that, on her behalf, VA would make reasonable 
efforts to obtain records which not held by a Federal agency, 
such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection for the Cause of the Veteran's Death

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes the 
appellant's multiple contentions, as well as service treatment 
records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the appellant's claim, 
and what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The appellant (the widow of the Veteran) seeks service connection 
for the cause of the Veteran's death.  In pertinent part, it is 
contended that the Veteran's service-connected shell fragment 
wounds, as well as pain medication prescribed for those wounds, 
led to hypertension, coronary artery disease, and eventual heart 
failure resulting in the Veteran's death.  It is further 
contended that the Veteran's service-connected shell fragment 
wounds caused him to develop hypertension, and that medication 
for that hypertension contributed in some way to his death.

In that regard, in order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause death.  For a 
service-connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2010).  There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have had a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such a condition affected a 
vital organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2010).

In the case at hand, a review of the record discloses that the 
Veteran died on July [redacted], 2005.  According to the Certificate of 
Death, the immediate cause of the Veteran's death was congestive 
heart failure, due to, or as a consequence of, valvular heart 
disease.  Other significant conditions contributing to death, but 
not resulting in the underlying cause of death were Type II 
diabetes mellitus, coronary artery disease, and hypertension.  At 
the time of the Veteran's death, service connection was in effect 
for the residuals of a perforating shrapnel wound to the right 
forearm with compound comminuted fracture of the right ulna and 
damage to Muscle Group VIII, evaluated as 30 percent disabling; 
the residuals of a perforating shrapnel wound to the left foot 
with compound comminuted fracture of the talus and talonavicular 
bones, evaluated as 20 percent disabling; and asymptomatic scars 
of the neck and right knee as the residuals of shell fragment 
wounds, evaluated as noncompensably disabling.

Service treatment records, it should be noted, fail to 
demonstrate the presence of cardiovascular disease, including 
coronary artery disease, valvular heart disease, or congestive 
heart failure.  While at the time of a service entrance 
examination in July 1943, the Veteran's blood pressure was 
150/90, a clinical evaluation of his cardiovascular system 
conducted at that time was within normal limits, and no pertinent 
diagnosis was noted.  Nor is there any evidence of heart disease, 
to include hypertension, at any time during the Veteran's period 
of active military service.  Significantly, in a Certificate of 
Disability for Discharge dated in June 1945, there were noted 
only the Veteran's residuals of shell fragment wounds, with no 
mention whatsoever of cardiovascular disease (including coronary 
artery disease, valvular heart disease, and hypertension), or, 
for that matter, diabetes mellitus.

The Board observes that, at the time of a VA general medical 
examination in January 1948, approximately three years following 
the Veteran's discharge from service, the Veteran's blood 
pressure was 124/82.  Further examination of his cardiovascular 
system was within normal limits, and there was no evidence of 
diabetes mellitus.  Significantly, at the time of a subsequent VA 
general medical examination in July 1952, the Veteran's blood 
pressure was 120/82.  Once again, evaluation of the Veteran's 
cardiovascular system (to include radiographic studies of the 
chest) was within normal limits, and no pertinent diagnoses were 
noted.

The earliest clinical indication of the presence of chronic 
cardiovascular/heart disease is revealed by a private medical 
record dated in November 1992, at which time the Veteran was 
reported to have suffered a myocardial infarction in October of 
that same year, almost 50 years following his discharge from 
service.  Diabetes mellitus, it should be noted, was similarly 
first noted no earlier than July 1996, more than 50 years 
following the Veteran's separation from active service.

The appellant argues that the Veteran's service-connected shell 
fragment wounds, and/or medication therefore, played at least 
some part in the cardiovascular/heart disease which eventually 
led to his death from congestive heart failure.  However, while 
at the time of the Veteran's death, he was most certainly taking 
a myriad of prescription medications (including Zocor, Toprol, 
Digoxin, Lantus, Dilantin, Spironolactona, Cozaar, Metolazone, 
Lasix, Zosyn, Vancomycin, and Insulin), the majority of those 
medications had been prescribed for nonservice-connected 
disabilities.  More importantly, there is no indication that any 
of the medications in question caused or contributed in any way 
to the Veteran's death from valvular heart disease leading to 
congestive heart failure.  Nor is there any evidence that the 
Veteran's service-connected shell fragment wounds played any role 
whatsoever in his death.  Significantly, in the years leading up 
to the Veteran's death in July 2005, little or no mention was 
made of the Veteran's service-connected shell fragment wounds.

The Board acknowledges the appellant's arguments regarding the 
alleged relationship between the Veteran's service-connected 
shell fragment wounds and his death from congestive heart 
failure.  The appellant is competent to testify as to her 
observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  However, the Board rejects 
those arguments to the extent that the appellant seeks to 
etiologically relate the Veteran's service-connected shell 
fragment wounds to his death from valvular heart disease leading 
to congestive heart failure.  The appellant, as a layperson, is 
not competent to create the requisite causal nexus between the 
Veteran's service-connected disabilities and his death from 
congestive heart failure.  Rather, evidence that requires medical 
knowledge must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education, none of 
which the appellant has.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As such, her contentions have no 
probative value.  

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's diabetes mellitus, or 
cardiovascular/heart disease (including coronary artery disease, 
hypertension, or valvular heart disease leading to fatal 
congestive heart failure) with any incident or incidents of his 
period of active military service.  Nor is there competent, 
probative or persuasive evidence that medication prescribed for 
the Veteran's service-connected shell fragment wounds caused or 
contributed substantially or materially to his death.  
Accordingly, the preponderance of the evidence is against the 
appellant's claim, and service connection for the cause of the 
Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


